Title: Invoice from Robert Cary & Company, 29 September 1772
From: Robert Cary & Company
To: Washington, George



London 29th Septr 1772

Invoice of Cost & Charges of Goods Shipd on Board the Trimley James Page Commander for Virginia upon the Acct and risque of Colo: Geo. Washington & Consignd to himself.


John Walker Sugar


12 dble loas. 0. 3. 5 92/
[£]  3.13. 1


14 Single Do 1. 3. 4 72/
6. 8. 7


A Cask
. 3. 6


Benja. Kenton Porter


24 doz. fine old Porter Bottled packd & wird
7.16. 0


2 Casks
.11.  


Cartage Shipping &ca
. 5.  


Thos Johnson Turn[er]y


30 yds of yd wide fine Matting
1.17. 6


6 Best Mops
. 6.  



4 Hair Brooms
. 8.  


6 large dble Wire dry Rubbing Clamps
.13.  


2 Round Table Brushes
. 2. 4


3 Plate Brushes
. 2. 6


A Matt
. 1.  


Mauduit & Co. Woolen


4 ps. best wh: Cotton 100, 100, 98, 102–400 yds—16d.
26.13. 4


3 ps. bro: Do 107, 109, 110–326–18½
25. 2. 7


1 ps. wh: Kendl Cotton for Wrapr
.18. 0


A Bale—Canvas & Cord
. 8. 6


James Davidson Netts


A Sain 70 Fathom long 12 ft deep in the Middle & 7 feet at the ends; ¾ Inch Meshes the Middle taperd to Inch & ½ at the ends; the Corks 2½ feet assunder; the Leads 5 feet apart; best 3 strd twine composed for Fishing
12. 5. 0


A Sain 65 fathom long 12 & 7 feet as above
11. 7. 0


A Cask
.10.  


A Sain 80 fathom long as above
14. 0. 0


26 lb. best 3 strd laid Twine 13d.
1. 8. 2


A Cask
. 7.  


Glover & Strothoff Oznbr.


A Bale—Packg & Carting
. 4. 6


7 ps. 758 Ells Hempn Oznags 8½
26.16.11


6 ps. 419 ans brown Rolls 209½ Ells 2 prCt is 205½ Ells 4¾
4. 1. 0


1 ps. Hessen Wrapper
1. 0. 0


Darby & Morgan Blan:


A Bale—Packg &ca
. 3. 6


1 ps. best duffield Blankg 87/6
4. 7. 6


1½ dozn pr Pld Hose No. 3 11/6
.17. 3


3½ doz. pr Do Do 4 12/6
2. 3. 9


5 doz. pr Do Do 5 13/6
3. 7. 6


A Box Cord & Cordg
. 5.  


Farrer & Garrett China


1 Compt Sett Tea Equipage with 8 Coffee Cups & 8 Saucers, fine Lands⟨c⟩.



1 Compt Sett Breakfast Do wt. 8 Coffee Cups & 8 Saucers
5. 0. 0


Thos Dobb Glass


2 dozn Cutt Wine Glasses 9/
.18. 0


6 Ale Ditto 12d.
. 6.  


6 Tumblers Ditto 2/
.12.  


4 Qt Decanters Do 4/6
.18.  



J: & J: Coleman Breechs


1 pr Buck Breeches
1. 8.  


Josh Middleditch Gro[cer]y


A Cask
. 4.  



   
      
         2 Jarrs Raison’s
         0.2.22  
         
      
     




 
   
      
         ⟨Jr⟩
          .1. 4  
         
      
    





   
      
         
         1.18  
          64/
      
    

1. 6. 3



   
      
         1 Jarr Currts
         1.13 3/4
         
      
    





   
      
         ⟨Jr⟩
         .11 1/4
         
      
    





   
      
         
         0.1. 2  
         54/
      
    

.14. 6


Orange Chips 6 lb. 18d.
. 9. 0


Box
.  . 9



   
      
         Jordan Almonds
         30 lb.
         20d.
      
    

2.10.  



   
      
         White Ginger
         4  
         8 
      
    

. 2. 8



   
      
         Mace
         1/4 
         20/ 
      
    

. 5.  



   
      
         Cinnamon
         1/4 
         18/ 
      
    

. 4. 6



   
      
         Cloves
         1/4 
         12/ 
      
    

. 3.  



   
      
         Nutmegs
         1/4 
         9/4
      
    

. 2. 4



   
      
         Figg Blew
         2  
         18d.
      
    

. 3.  



   
      
         Amber grease
         1 oz.
         
      
    

   .18.      


Widow Stoughton Bitters


1 Galln Stoughton’s Bitters
1. 0. 0


2 Stone Bottles
. 1.  


Francis Nalder Cheese


A Case
. 2.  


2 dble Glostr Cheess. 43 lb. @ 6d.
1. 1. 6


1 Cheshire Do 43¼       6
1. 1. 7 1/2


A Chest &ca
.17. 6


Dennis &ca Sadlery


A Long white Swanskin Sadle Cloth bd with Silk, Tags, Web loops & Leather Flaps
. 5.  


A large very best bla: Velvet Cap, with a silk band & Silvr Buckle
1. 6. 0


A very best whole Huntg Whip—wt. a large Silvr Cap engravd
.12. 0


1½ dozn strg Dog Couples with straps @ 12
.18.  


Wm Hallier Tin


3 Block Tinn Coffee Pots
. 4. 6


Webster & Son W. Keys


A watch Key
. 1. 6


Jno. Watts & Co. Funnels


1 Quart Funnell
. 2. 6


1 pint Ditto
. 1. 6



Richards & Co. Hose


1 pr Womns fine wh. Silk Glovs.
. 6. 0


2 pr Do Mitts @ 4/
. 8.  


3 pr Do thrd Hose 3/
. 9.  


3 pr Do White Silk Do 10/
1.10.  


2 pr Mens bro: thrd Gloves
. 2. 6


6 pr 4 thrd fine bro. thd Hose 5/
1.10.  


6 pr sml Mens thrd 2/6
.15.  


1 dozn larger Do Do 3/
1.16.  


6 pr sml Mens Knit wors[te]d 2/6
.15.  


1 dozn larger Do 3/
1.16.  


Eleanr Brown Corks


10 Groce Corks & Bag 2/
1. 0. 4


Timothy Bevan Ap[othecar]y


Blister Plaister 1 lb.
. 3. 8


Oil Peper Mint 1 Oz.
. 5.  


Do of Comn Mint 1 Oz.
. 3.  


Spirit of Lavender 6 Oz.
. 1. 6


Balsum Capivi 4 Oz.
. 1.  


Spirit Salvolatili 6 Oz.
. 2.  


Bark in Powder 1 lb.
.10.  


Jallop in Powder 4 Oz.
. 1. 6


best Glauber Salts 5 lb.
. 4. 2


Bottles, Flint Vials, & Jarrs
. 4. 2


Box & Cord
. 1. 4


Chas Walford B. Balls


1 doz. Blackg Balls
.10.  


Edwd Gilbert Staty


1 lb. Sup[e]rf[in]e Sealg Wax red
. 6. 6


½ Rh. Suprf. 4to Post Wri[tin]g Pr
. 4. 3


½ Rm Do fo. Cap Cut
. 6. 9


½ Rm Ordy Post Do
. 3. 3


Stephn Heath Hab[erdasher]y


15 lb. fine shoe thrd 13d.
.16. 3


20 lb. bro: Ditto 18d.
1.10. 0


5 lb. Suprfe Colr 3d. Do Belln 3/
.15.  


1 lb. Whited Bro: Do
. 4. 6


6 ps. brd French Tape 10d.
. 5.  


3 M best Wh: Pins 7d.
. 1. 9


3 M Midling Do 10d.
. 2. 6


3 M Cauking Do 1/
. 3.  


3 fine Ivory Combs 2/3
. 6. 9


8 Oz. col[ore]d Bellende Silk 2/
.16.  



6 Bellende Laces 4 yds Ea: 9d.
. 4. 6


1 ps. of thrd Lace qty 80 yd 5½
1.16. 8


15 yds brd new fash. figd Rib: 7d.
. 8. 9


Jno. Didsbury Shoes


3 pr str. & 3 pr dress Shoes
2.14. 0


1 pr Morocco Lea: Slipprs
.11.  


Theoa Crowley Iron


1 dozn Smiths large Flat & ½ dozn round Files
.12.  


2 Smiths la: Rubr Files
. 8.  


2 pr lar: Sheep Shares 18d.
. 3.  


6 Bright Iron Table Spoons
.10.  


Canvas Board & Cord
.  . 6


Fras Brazier Stock Pis.


To new stocking in Walnut repairing the work &ca of a fine Pistol
.15.  


Thos Squire Cutlery


2 dozn pr Chinese green Case Knives & Forks Londn made
3.12.  


2 pr Horse Scissars 2/6
. 5.  


2 dozn Agate Cut Flints
. 7.  


A two bladed knife very gd
. 4. 6


Frans Newbery J: Powdrs


1 Box of essential Salt of Lemon
. 1.  


6 Papers James’s Powdrs
.15.  


Chas Wilkens Pickles


A Case



To a 9 Pottle case of Pickles
2.15.10


A Box
. 1. 6


10 lb. Sulpher 4d.
. 3. 4


6 Bottles Mustard
. 6.  


Box for Mustard
.  . 6


4 Qts fine Oil
.10.  


4 Bottles
. 1.  


A Trunk
.19.  


Susan: Thorpe


a white Sattin Coat
3. 0. 0


A dressd Mi[g]n[onet]t[e] Cap with bla: Hood
3. 5.  


A Minionet Cap
2. 2.  


2 Pat[en]t Nett Handfs @ 12/
1. 4.  


2 Patt Nett Hoods 5/6
.11.  


A rich blew Sattin Bonnett trim’d with lace
1. 7.  


A Box
. 1.  



Hammond &ca Gloves


4 pr Womns best Wh: grd Kid Gloves
. 7. 4


6 pr Do Ditto Mitts 22/
.11.  


2 pr Do Ditto Purple flow[ere]d 24/
. 4.  


Vinct Mitchell Jew[elr]y


2 fancy Paste & 2 fancy Garnet Pins
1. 0.  


A Neat Seal Mountd in gold
2. 2.  


A pr of Gold enamd Buttons
2. 6.  


a Broach Ditto
.15.  


A pair of Plated Spurs
. 9.  


A gravd Silvr Pencil Case
.16.  


1 dozn Pencils
. 4. 6


Thos White Stays


1 pr of Stays pr Measure
1. 6. 0


Thos Gibson App[are]l


4 yds & ¼ Suprfine Crims. Cloth @ 21/
4. 9. 3


8 yds crimn ⟨scad.⟩ Velvt 11/
4. 8.  


Makg the dress Suit wt. rich gold Buttons
4. 3. 9


10 yds Cassimor 9/6
4.15.  


5½ yds Silk Serge 5/8
1.11. 2


Makg the dress Suit wt. rich emb[osse]d Buttons
3.15. 6


2¼ yds of Suprfe drab col[ore]d Cloth @ 18/
2. 6.  


Makg the Frock and Lining & Triming & Gilt Buttons
1. 7. 9


6½ yds Suprfe blew Rattn 6/
1.19.  


Makg the Sartt with Velvet Cape & Buttons &ca
1. 4. 6


1 yd Suprfe Scarlet Cloth
1. 1. 0


6¼ yds brd Gold Lace 15/
4.13. 9


Makg the Waistcoat wt. gold holes Ling &ca
1. 7. 3


A pair of very best bla: Silk Breeches
2. 0. 0


Green Baise for Packg
. 9.  


John Stabler Linn


Trunk
.17. 6


1 ps. died fustian
1.18.  


2 ps. Irh Linn yd wide N. 15 50 yds 15d.
3. 2. 6


1 ps. fine Do Do 4 25 2/
2.10.  


2 ps. Suprfine Do Do 14 51 4/2
10.12. 6


1 ps. fine Holld Sheetg Ellwide 672 45 Ells 4/
9.  .  


1 ps. Do Do 673 32½ Ells 4/2
6.15. 5


5 Suprfe dam[as]k Table Cloths Ln HH 8/4 by 10/4 21/
5. 5.  


5 Do Do ⟨T.⟩ 23/
5.15.  


4 yds fine Book Muslin 8/6
1.14.  


5 yds fine 6/4 Jacconot 11/6
2.17. 6


4 fine Handfs y. wd. Jac[one]t bordd 4/6
.18.  



1 Demi Cambrick N. 624
1. 3.  


1 Suprfine Do 449
5.     


1 Suprfe India Chintz bordd
3. 3.  


Duty on two Demi Cambks
. 3.  


Elizh Vaughan Sieves


Bundles &ca



1 Dozn Sqr. hole Sieves for Wht
2. 8. 0


Heading & Matting
. 4. 6


Packg the Sieves returnd
. 9.  


Cr
  3. 1. 6    
 

By Sieves returnd
  2.11.      



.10. 6


Boucher Walton Powder


½ Bl Gunpowder @ 90/
2. 5. 0


Wat⟨ng⟩
. 5.  


Turpen & Gordon Oars


12 Sqr. loomb Ash Oars 18 feet long @ 17/ a pr
5. 2. 0


Painting Ditto
. 2.  



349.13. 6    


Entry out Searchers Fees & Shipg Chargs.
3.10. 6


Freight Primage &ca
9.16. 6


Premo of 380£ Insd @ 2 prCt & Policy
7.17. 6


Comn @ 2½ prCt
9. 4. 6



380. 2. 6    


E. Excepted
pr Robt Cary & Co.
